Citation Nr: 0912248	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-35 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disability, to 
include as secondary to service-connected residuals of a 
gunshot wound to the right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied service connection for a 
back condition.

The matter was scheduled for a February 2009 videoconference 
hearing.  The Veteran failed to appear for the hearing 
without explanation and has not requested that the hearing be 
rescheduled.  Therefore, his request for a Board hearing is 
considered withdrawn.


FINDING OF FACT

The Veteran's back disability is not etiologically related to 
active service and is not etiologically related to a service-
connected disability. 


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service, is not proximately due to, the result of, or 
aggravated by a service-connected disease or injury, and 
arthritis may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in July 2004 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  This letter did not address the criteria for 
establishing a disability rating or effective date.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.

The Veteran's service treatment records, VA treatment 
records, private treatment records and VA examination reports 
have been associated with the claims file.  The evidence of 
record indicates that the Veteran filed for a Worker's 
Compensation claim for back pain.  Worker's Compensation 
records have not been associated with the claims file.  
However, the Board concludes that the absence of these 
records does not prejudice the Veteran.  As the reason for 
the denial of this claim is the absence of a nexus between 
the Veteran's current back disability and service or a 
service-connected disability, the Board concludes that any 
Worker's Compensation records would not likely be relevant to 
establishing that fact necessary to substantiating the claim. 

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2008). 
 
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
 
Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 
 
The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made. 
 
Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995). 
 
The Veteran is currently service connected for a ruptured 
diaphragm, residuals of a gunshot wound to the right foot, 
and a thoracotomy scar.  The Veteran contends that his 
current back disability is aggravated by his service-
connected right foot.

The Veteran's November 1966 pre-induction examination was 
negative for any complaints or abnormalities relating to the 
back.  Service treatment records indicate that the Veteran 
was treated for back pain in May 1967.  The treating 
physician noted a history of an old injury but did not 
provide details.  X-rays were negative.  The Veteran was 
treated with heat and Robaxin.  After three days, back pain 
was significantly better.  In February 1968 the Veteran was 
seen several times for pain in the ribs and back.  He was 
diagnosed with a bruised hip muscle.  The Veteran's December 
1968 separation examination was negative for any complaints 
or abnormalities relating to the back.

Private treatment records indicate the Veteran underwent back 
surgery in July 2002 for lumbar stenosis and disc herniation.  
He underwent a posterior lumbar interbody fusion with cages 
at L4-5 and L5-S1.  In a letter dated November 2002, the 
treating surgeon, Dr. R. noted the Veteran's x-rays looked 
good but stated that the Veteran still experienced symptoms 
and was disabled from gainful employment.  The Veteran also 
submitted a similar letter dated September 2006 from the same 
surgeon.

The Veteran submitted a letter dated May 2004 from a private 
physician, Dr. H, who stated, "In my opinion the patient's 
antalgic gait can aggravate his spine."

A VA examination was conducted in July 2005.  The examiner 
reviewed the claims file.  He noted the Veteran underwent 
back surgery in 2002, and that an MRI dated October 2003 
showed excellent alignment of the cage placements.  The 
examiner also noted Dr. R.'s opinion that the Veteran was 
disabled from gainful employment.  The Veteran reported the 
circumstances of his right foot injury.  The Veteran also 
stated that he injured his back in 1992 while carrying folded 
tables up some stairs.  A subsequent MRI showed a herniated 
disc over the lumbar area, and the Veteran was treated with 
steroid injections.  The Veteran stated that he had no 
problems until he sustained a second back injury in April 
2000.  He slipped and fell as he was exiting his car on his 
way to work.  He had pain in the low back that radiated down 
his left leg.  He was initially treated by a company doctor 
and placed on light-duty status.  After showing no 
improvement, he was treated with physical therapy and 
medications by an orthopedic surgeon for six months.  He then 
underwent back surgery in 2002.  Postoperative MRIs showed no 
evidence of recurrent herniated discs, or central or 
foraminal stenosis.

Upon physical examination, the Veteran complained of low back 
pain.  He did not walk with a limp during the examination, 
though the examiner noted the Veteran did walk with a cane.  
Based on his review of the claims file, the Veteran's 
history, and the physical examination, the examiner concluded 
that the fragment wound of the right foot did not aggravate 
the Veteran's back condition and that the back condition was 
strictly due to a work-related condition.  The examiner 
explained that the Veteran basically had no problems with 
respect to his right foot for almost three decades until 1999 
when he began complaining of pain and discomfort over the 
third metatarsal area of the right foot.  During the time 
from 1970 to the end of the 1990s, the Veteran basically 
worked in a general laboring job or heavy duty jobs at a 
foundry at a company that made safes and eventually as a 
custodian or janitor at a school.  The examiner noted that 
all of these jobs entailed standing, walking, lifting, and 
bending, and during this period of time, the Veteran did not 
see any physicians in regard to the right foot during this 
three decade period.  He also noted that the Veteran had two 
work-related injuries in 1992 and 2000, respectively, and 
that the first one was treated effectively, but the second 
treatment ended with a poor result with continued chronic 
pain over the back and legs.  The examiner stated further 
that the gunshot wound was to the third toe and caused injury 
to the proximal phalanx with subsequent removal of part of 
the proximal phalanx in 1968.  The examiner noted that when 
he examined the Veteran, he had no pain or discomfort over 
the third toe which was the injured part.  It was the 
examiner's opinion that the Veteran had metatarsalgia of the 
third toe that was unrelated to the gunshot wound.  The 
Veteran's current back condition was strictly due to his 
work-related injury of 2000 and the subsequent surgery.  The 
mechanism of the injury was a fall while the Veteran exited 
his vehicle, which was unrelated to the foot injury.

VA treatment record dated from 2006 show treatment for 
complaints of right foot pain and surgical amputation of the 
right third toe in December 2006; a diagnosis of digital 
nerve impingement of the right foot was made in 2007.  VA 
treatment records show the Veteran was seen in April 2007.  
He reported pain in the lower back.  He stated that walking 
or standing caused pain.

The Veteran underwent a VA examination for nonservice-
connected pension in September 2007.  The examiner noted 
surgical changes at L4-5 and L5-S1.  He also noted a mild 
compression deformity at T11.  The Veteran was diagnosed with 
arthritis of the thoracolumbar spine.  The examiner noted 
that low back pain began in 1992 after the Veteran sustained 
a herniated disc while lifting tables.  The examiner did not 
offer an opinion as to the relationship between the Veteran's 
back condition and service or service-connected residuals of 
a right foot gunshot wound.

Private treatment records and VA examinations show that the 
Veteran has a current back disability.  However, the 
Veteran's current back disability is not shown to have been 
incurred in service.  Service treatment records showed that 
the Veteran was treated for back pain.  However, the 
Veteran's separation examination showed that the spine was 
normal.  Arthritis did not manifest within one year of the 
Veteran's separation from service.  The earliest medical 
evidence of record of a back disability is 2000, 31 years 
after the Veteran's separation from service although the 
Veteran has reported that he initially injured his back in a 
work-related incident in 1992.  Finally, the most probative 
evidence of record does not establish a nexus between the 
Veteran's current back disability and service or a service-
connected disability.  The July 2005 VA examiner opined that 
the Veteran's back condition was strictly the result of the 
work injury sustained in 2000, and not caused by or a result 
of service or service-connected right foot gunshot wound 
residuals.  He further indicated that the Veteran's back 
disability was not aggravated by the Veteran's right foot 
disability. 
 
According to the Court, 'the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches.'  Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  The credibility and weight to be attached to these 
opinions is within the province of the Board.  Id.  In this 
case, the Board finds that the July 2005 VA opinion provides 
the most probative evidence of record with respect to the 
etiology of the Veteran's back disability.  The medical 
evidence reviewed and discussed by the VA examiner was 
factually accurate.  Based on all the evidence and on his 
expertise, the examiner provided an opinion and provided 
bases for his conclusion.  In contrast, the May 2004 private 
opinion simply noted that the Veteran's altered gait "can" 
aggravate his spine.  The opinion was not entirely clear, and 
was not supported by any underlying reasons or bases.  VA 
regulation provides that service connection may not be based 
on a resort to speculation or even remote possibility.  See 
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).  Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (evidence favorable to the veteran's claim 
that does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
Dixon v. Derwinski, 3 Vet. App. 261 (1992) (a claim must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement); Bostain v. West, 
11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a 
doctor's statement framed in terms such as "could have 
been" is not probative.)  Accordingly, this opinion is 
insufficient evidence of a nexus or relationship between the 
Veteran's current back disability and his service-connected 
gunshot wound residuals. 

Based on the July 2005 VA opinion, the Board finds that 
service connection for a back disability, to include as 
secondary to a service-connected right foot disability, is 
not warranted.

C.  Conclusion

Although the Veteran has currently diagnosed back disability, 
the record provides no competent evidence that the disability 
was incurred or aggravated in service and arthritis did not 
manifest within a year following the Veteran's separation 
from service.  The most probative evidence of record does not 
establish a nexus between the Veteran's current disability 
and service or any service-connected disability.  Therefore, 
the Board concludes the preponderance of the evidence is 
against finding that the Veteran has a back disability 
etiologically related to active service, or to a service-
connected disability.  The appeal is accordingly denied.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a back disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


